UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1862


CHARLES LEE ARMSTRONG,

                     Plaintiff - Appellant,

              v.

NANCY A. BERRYHILL, Acting Commissioner of Social Security,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:17-cv-00147-BO)


Submitted: December 21, 2018                                      Decided: January 9, 2019


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Lee Armstrong, Appellant Pro Se. Wanda Denise Mason, SOCIAL SECURITY
ADMINISTRATION, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Charles Lee Armstrong appeals the district court’s order upholding the

Administrative Law Judge’s denial of Armstrong’s applications for disability insurance

benefits and supplemental security income. On appeal, we confine our review to the

issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Armstrong’s

informal brief does not challenge the basis for the district court’s disposition, Armstrong

has forfeited appellate review of the district court’s order. See Jackson v. Lightsey, 775

F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document; under

Fourth Circuit rules, our review is limited to issues preserved in that brief.”).

Accordingly, we affirm the district court’s judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2